DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 21 and 22 recite limitations of generating PHR by activation of a BWP or a serving sell of a MAC entity with a configured uplink.  The specification lacks any detail with respect to the activation of a BWP let alone generating beam-based PHR based on a determination of an activation of a BWP of a service cell of a MAC entity with configured uplink.
Appropriate correction required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. “Ahn” US 2020/0288413 in view of Cheng et al. “Cheng” US 2020/0084735.

Regarding claims 1, 8, and 15, Ahn teaches a method, medium (paragraph 202) and a device comprising a processor and a memory, the memory storing computer-executable instructions which, when executed by the processor, cause the device to perform operations comprising: 
accessing power headroom control information and determining, based on the received information, that one or more conditions for generating a power headroom report have been met (wireless device calculates the PH based on transmit power under the assumption a specific waveform is transmitted (i.e. condition met to generate a report); Paragraph 86, see also Figure 4 and paragraphs 84-85); 
generating, based on the determination, a beam specific power headroom report comprising one or more beam specific power headroom of a serving cell (a power headroom report is generated which includes beam based power headroom reports; Paragraphs 88-95, see also Figure 4); and
reporting the beam-based power headroom report (Paragraphs 81, 82, and 89, Figure 4 disclose reporting a power headroom report based on beams).
Ahn does not expressly disclose receiving PHR control information and the PHR report being associated with a CSI-RS; however, Cheng teaches a base station configures a UE to report PHR for beams; Paragraph 76.  The beam based PHR are associated with CSI-RS; Paragraphs 77 and 86.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ahn to include receiving PHR information from a base station and the beam based PHR is associated with CSI-RS as taught by Cheng.
	One would be motivated to make the modification such that the system can operate/report PHR more efficiently as taught by Cheng; Paragraph 86.

Regarding claims 2, 9, and 16, Ahn teaches a beam index associated with the PHR (Paragraphs 93 and 94).

Regarding claims 3, 10, and 17, Ahn does not disclose generating a PHR based on a threshold time period of path loss change associated with CSI-RS or SSB; however, Cheng teaches the conditions for generating a power headroom is based on a time period and/or threshold path loss (PHR can be generated based on a threshold reporting and also when a path loss changes by a predetermined amount; Paragraphs 61-62 and 78-79).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ahn to include generating a PHR based on a threshold time period of path loss as taught by Cheng.
	One would be motivated to make the modification such that the system can generate reports at particular times based on event-triggers as taught by Cheng; Paragraphs 61-62 and 78-79.

Claims 4-6, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Cheng and further in view of Marinier et al. “Marinier” US 2017/0265176.

Regarding claims 4, 11, and 18, while Ahn teaches beam specific PHR reporting, Ahn does not expressly disclose a MAC identified with a logical channel identifier specific to power headroom reporting.  However, Marinier teaches PHR is reported using MAC; Paragraphs 168 and 222.  Further, the MAC instance can utilize logical channel identifiers unique across different serving cites; Paragraph 87.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include reporting PHR using MAC as taught by Marinier.
	One would be motivated to make the modification such that the WTRU can send PHR to serving sites based on an instance/layer being activated or deactivated as taught by Marinier; Paragraph 222.

Regarding claims 5, 12, and 19, Ahn teaches identifying the max power output of a cell and beam specific power levels of the serving cell as taught in claim 1.  Ahn does not teach the MAC includes indication information.  However, Marinier teaches the use of Type 2 PH (i.e. octet) which indicates both maximum power and power headroom for a serving cell; Paragraphs 216 and 218.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include using type 2 PH to report the power information as taught by Marinier.
	One would be motivated to make the modification such that the system knows the various power relating information of the serving cell as taught by Marinier; Paragraph 218.

Regarding claims 6, 13, and 20, Ahn does not teach an extended control element to report power headroom for the cells; however, Marinier teaches the use of extended prefixes for different MAC instances; Paragraph 123.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include an extended MAC element as taught by Marinier.
	One would be motivated to make the modification such that the system can account for overlapping timing between subframes; Marinier; Paragraph 123.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Cheng and further in view of Takeda et al. “Takeda” US 2020/0374866.

Regarding claims 21 and 22, while the prior art teaches generating beam-based PHR as taught above, the prior art fails to teach activation of a BWP with a configured uplink for a MAC entity.  However, Takeda teaches UL BWP which are active/activated; Paragraphs 33 and 35. BWPs are associated with MAC signaling/elements; Paragraph 37.  Lastly, Paragraph 48 teaches beam-identifying information and PHR which is transmitted.  Thus, one can see that the system of Takeda sends beam-specific PHR and the system includes activated BWP for MAC elements/signaling. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include activation of BWP for a MAC entity as taught by Takeda.
	One would be motivated to make the modification such that the UE can transmit signals using proper numerologies related to the UL BWP as taught by Takeda; Paragraph 35.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419